DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed August 30, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1, 7, and 8 are pending.
4.	In the reply filed on September 10, 2019, applicant elected Group I, now claims 1, 7, and 8, without traverse.  The claims to the non-elected inventions have been cancelled.

Claim Rejections - 35 USC § 103
5.	Claims 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Natural Antiseptic Buchu Gel” (https://web.archive.org/web/20121228001827/https://www.buchulife.com/product/anti-inflammatory-anti-septic - web archived version from December 28, 2012) in view of Moolla (J. of Ethnopharm. (2008), vol. 119, pp. 413-419) and Stander (WO 02/20030).
The Natural Antiseptic Buchu Gel reference teaches a topical antiseptic gel composition comprising buchu oil in combination with carriers.  The reference teaches that the gel is formulated with glycereth-26 (ethoxylate glycerin), polysorbate 20 (polyoxyethylene sorbitan monolaurate), carbomer (generic for ethyl acetate and cyclohexane), triethanolamine, diazolidinyl urea, methylparaben, and propylparaben.  The reference does not contain an aqueous extract of buchu.  

The references do not specifically teach how the buchu oil ingredients are produced.  However, Stander teaches that vacuum steam distillation was known in the art prior to the effective filing date to be a known means for producing buchu oil (see page 1 and claim 1).  Thus, an artisan of ordinary skill would reasonably expect that this known technique could be used with success to create the oils taught by the Natural Antiseptic reference and Moolla.  This reasonable expectation of success would motivate the artisan to modify the Natural Antiseptic reference and Moolla to include oils obtained by vacuum steam distillation.  In addition, it should be noted that applicant’s specification defines vacuum steam distillation as the “traditional” means for obtaining buchu oil (see page 9).  Thus, this technique was known as defined by applicant.
None of the Natural Antiseptic reference, Moolla, nor Stander require the presence of an aqueous extract of buchu.  Thus, the references together are considered to meet this limitation as found in claim 1.
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter .

Terminal Disclaimer
6.	The terminal disclaimers filed on August 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Pat. Application Nos. 15/532,417 and 15/532,436 have been reviewed and are accepted.  The terminal disclaimers have been recorded.


7.	No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655